     Case 2:19-cv-14765-WBV-DMD Document 130 Filed 08/24/20 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

E.N. BISSO & SON, INC., et al.                         *   CIVIL ACTION NO. 2:19-cv-14765
                                                       *
                              Plaintiffs,              *   SECTION “D”
                                                       *
        VERSUS                                         *   DIVISION “3”
                                                       *
M/V BOUCHARD GIRLS, her tackle, furniture,             *   JUDGE WENDY B. VITTER
apparel, appurtenances, etc. in rem, the Barge B.      *
No. 295, her tackle, furniture, apparel,               *   MAGISTRATE DANA DOUGLAS
appurtenances, etc. in rem & BOUCHARD                  *
TRANSPORTATION CO., INC. in personam,                  *
                                                       *
                              Defendants.              *
                                                       *
********************************************

                         WELLS FARGO TRIAL MEMORANDUM

        NOW INTO COURT, through undersigned counsel, comes Intervening Plaintiff, Wells

Fargo Bank, N.A. (“Wells Fargo”), who in accordance with the Court’s Scheduling Order [ECF

36] and Pretrial Notice [ECF 36-1], submits the following Trial Memorandum.

I.      Brief Overview

        This is a lawsuit by Wells Fargo against the vessels, the M/V BOUCHARD GIRLS and

the Barge B NO. 295 (collectively, the “Vessels”) in rem for the enforcement of preferred ship

mortgages provided by their respective Vessel owners, Tug BOUCHARD GIRLS Corp. and B.

No. 295 Corp. (collectively, the “Owners”), to Wells Fargo in conjunction with their guarantee of

a loan provided by Wells Fargo to the Owners’ parent company, Bouchard Transportation Corp.,

Inc. (“Bouchard”).

        Wells Fargo is not asserting any in personam claims in this case. Wells Fargo reserves its

right to proceed in personam against Bouchard, the Owners, and any other party for any deficiency

that may remain due after judgment and application of available proceeds from the requested sale


                                                1
2817412.1
      Case 2:19-cv-14765-WBV-DMD Document 130 Filed 08/24/20 Page 2 of 13



of the Vessels to amounts owed under the Loan Documents, which are described below and

include, without limitation, the Loan Agreement, Note, Guaranty, Earnings Assignment,

Insurances Assignment, First Amendment, Mortgages, Second Amendment, Third Amendment,

Fourth Amendment, Financing Statements and all documents related to the loan facilities extended

by Wells Fargo to the Bouchard group of companies (the “Loan Documents”).

II.     Factual History

        On October 30, 2013, Bouchard and Wells Fargo executed a Loan Agreement (the “Loan

Agreement”). 1 Subject to the terms and conditions of the Loan Agreement, Wells Fargo agreed

to make revolving credit loans (the “Loan”) to Bouchard in a maximum aggregate principal

amount outstanding at any one time of $100,000,000.00. 2 To evidence the loans made under the

Loan Agreement, Bouchard executed a promissory note (the “Note”) dated October 30, 2013,

payable to Wells Fargo. 3

        At that time, the latest possible Maturity Date for loans made subject to the Loan

Agreement was October 30, 2018. 4 The full outstanding principal balance of the loans was due

on October 30, 2018. 5

        Article 8 of Loan Agreement establishes several events of default. If any one or more of

these events of default occurred and was continuing, the entire unpaid principal and outstanding

interest on the Note became due and payable on written notice to Bouchard. 6 The first event of

default listed in Section 8.1 of the Loan Agreement is “[f]ailure to make any payment or mandatory

prepayment of principal or interest upon the Note within five (5) days after the date when due.” 7


1
  Uncontested Material Fact No. 1 (ECF 119, p. 13).
2
  Uncontested Material Fact No. 2 (ECF 119, p. 13).
3
  Uncontested Material Fact No. 3 (ECF 119, p. 14).
4
  Uncontested Material Fact No. 4 (ECF 119, p. 14).
5
  Uncontested Material Fact No. 5 (ECF 119, p. 14).
6
  Uncontested Material Fact No. 6 (ECF 119, p. 14).
7
  Uncontested Material Fact No. 7 (ECF 119, p. 14).

                                                      2
2817412.1
     Case 2:19-cv-14765-WBV-DMD Document 130 Filed 08/24/20 Page 3 of 13



        A.       The Guaranty.

        Also on October 30, 2013, various vessel-owning subsidiaries of Bouchard (the

“Guarantors”) 8 executed a Guaranty (the “Guaranty”) in favor of Wells Fargo that guaranteed

Bouchard’s payment of the loans and its performance of other obligations established by the Loan

Agreement. 9 Under the Guaranty, each Guarantor guaranteed the punctual payment of the full

amount of the principal, interest, fees, and expenses due under the Note issued by the Borrower

pursuant to the Loan Agreement. 10

        To secure Bouchard’s payment and performance of other obligations established by the

Loan Agreement and other related documents, each Guarantor executed and delivered to Wells

Fargo a preferred ship mortgage. 11 The Guarantors also executed and delivered to Wells Fargo a

First Earnings Assignment (the “Earnings Assignment”) covering the earnings and requisition

compensation of its vessel and an Assignment of Insurances (the “Insurances Assignment”)

covering the insurances of its vessel. 12

        B.       The First Amendment to Loan Agreement, Note and Guaranty.

        On February 4, 2015, Bouchard, the Guarantors, and Wells Fargo executed the First

Amendment to Loan Agreement, Note and Guaranty (the “First Amendment”). 13 Sections 1.4 –

1.9 of the First Amendment increased the maximum loan amount, the amount of the Note, and the

amount covered by the Guaranty to $165,000,000. 14 The First Amendment also added additional

guarantors to the Guaranty, including the Owners. 15 By executing the First Amendment, the


8
  In the original Guaranty, the Owners were not yet Guarantors. They were both subsequently added as guarantors
under the First Amendment.
9
  Uncontested Material Fact No. 8 (ECF 119, p. 14).
10
   Uncontested Material Fact No. 9 (ECF 119, p. 14).
11
   Uncontested Material Fact No. 10 (ECF 119, p. 14).
12
   Uncontested Material Fact No. 11 (ECF 119, p. 15).
13
   Uncontested Material Fact No. 12 (ECF 119, p. 15).
14
   Uncontested Material Fact No. 13 (ECF 119, p. 15).
15
   Uncontested Material Fact No. 14 (ECF 119, p. 15).

                                                      3
2817412.1
     Case 2:19-cv-14765-WBV-DMD Document 130 Filed 08/24/20 Page 4 of 13



Owners became parties to the Guaranty. 16 As a condition to the First Amendment going into

effect, Wells Fargo received “Ship Mortgages, Earnings Assignments, Insurances Assignment and

other customary security documentation for” the Vessels from the Owners. 17

        C.       The First Preferred Ship                   Mortgages   covering   M/V   BOUCHARD
                 GIRLS and Barge B NO. 295.

        On February 4, 2015, Tug Bouchard Girls Corp. executed a “First Preferred Ship

Mortgage” covering the M/V BOUCHARD GIRLS in favor of Wells Fargo as mortgagee (the

“Bouchard Girls Mortgage”). 18 Also on February 4, 2015, B No. 295 Corp. executed a “First

Preferred Ship Mortgage” with identical terms covering the Barge B NO. 295 (the “B No. 295

Mortgage,” and collectively with the Bouchard Girls Mortgage, the “Mortgages”). 19 Under these

Mortgages, the Owners mortgaged to Wells Fargo “the whole” of their respective Vessels, up to

the maximum principal amount of $165,000,000. 20

        The Mortgages were perfected when accepted by the United States Coast Guard, National

Vessel Documentation Center for filing on February 5, 2015, with the Bouchard Girls Mortgage

filed at Batch 25350400, Doc. Id 7, and the B NO. 295 Mortgage at Batch 25350400, Doc. Id 6. 21

The Mortgages comply in all respects with the Ship Mortgage Act, 46 U.S.C. §§ 31301-43 and

create a perfected and enforceable preferred mortgage lien in favor of Wells Fargo. 22

        The Mortgages include several events of default.                Pursuant to Section 3.01 of the

Mortgages, an event of default includes “[t]he occurrence of any ‘Event of Default’ (as defined in

the Loan Agreement).” 23 Under Section 4.05 of the Mortgages, upon the occurrence and


16
   Uncontested Material Fact No. 15 (ECF 119, p. 15).
17
   Uncontested Material Fact No. 16 (ECF 119, p. 15).
18
   Uncontested Material Fact No. 17 (ECF 119, p. 15).
19
   Uncontested Material Fact No. 18 (ECF 119, p. 15).
20
   Uncontested Material Fact No. 20 (ECF 119, p. 15).
21
   Uncontested Material Fact No. 21 (ECF 119, p. 16).
22
   Uncontested Material Fact No. 22 (ECF 119, p. 16).
23
   Uncontested Material Fact No. 23 (ECF 119, p. 16).

                                                        4
2817412.1
     Case 2:19-cv-14765-WBV-DMD Document 130 Filed 08/24/20 Page 5 of 13



continuance of an event of default, Wells Fargo has several options, including seeking the

“remedies granted to mortgagees or secured parties under Chapter 313 of title 46, United States

Code [i.e., the Ship Mortgage Act].” 24

        D.       Later Amendments to the Loan Documents.

        On October 30, 2018, Wells Fargo, Bouchard, and the Guarantors (including the Owners)

executed the Second Amendment to Loan Agreement, Note and Guaranty (the “Second

Amendment”). 25 The Second Amendment extended the Loan Agreement’s latest possible

maturity date to April 30, 2019, and added certain warranties and affirmative covenants not

relevant to this action. 26

        On April 28, 2019, Wells Fargo, Bouchard, and the Guarantors executed the Third

Amendment to Loan Agreement (the “Third Amendment”). 27 Among other amendments not

relevant here, the Third Amendment extended the Loan Agreement’s latest possible maturity date

to June 14, 2019, and reduced the maximum aggregate principal balance to $163,250,000. 28

        On November 5, 2019, Wells Fargo, Bouchard, and the Guarantors executed the Fourth

Amendment, Forbearance, Waiver and Joinder to Loan Agreement (the “Fourth Amendment”). 29

In addition to several amendments not relevant to this motion, the Fourth Amendment extended

the Loan Agreement’s latest possible maturity date to February 7, 2020. 30 Full payment of the

Loan was due on February 7, 2020. 31




24
   Uncontested Material Fact No. 24 (ECF 119, p. 16).
25
   Uncontested Material Fact No. 25 (ECF 119, p. 16).
26
   Uncontested Material Fact No. 26 (ECF 119, p. 16).
27
   Uncontested Material Fact No. 27 (ECF 119, p. 16).
28
   Uncontested Material Fact No. 28 (ECF 119, p. 16).
29
   Uncontested Material Fact No. 29 (ECF 119, p. 16).
30
   Uncontested Material Fact No. 30 (ECF 119, p. 17).
31
   Uncontested Material Fact No. 31 (ECF 119, p. 17).

                                                        5
2817412.1
     Case 2:19-cv-14765-WBV-DMD Document 130 Filed 08/24/20 Page 6 of 13



          E.     Bouchard’s and the Guarantors’ Default and Wells Fargo’s Demand.

          On the February 7, 2020 maturity date, Bouchard failed to pay in full the principal amount

of its debt to Wells Fargo. 32 On February 11, 2020, Wells Fargo notified Bouchard and the

Guarantors that this failure to pay on the maturity date was an event of default, and demanded

immediate payment of all amounts due under the Loan Documents, including still-accruing interest

and all fees and expenses incurred or to be incurred in connection with enforcing its rights. 33 To

date, Bouchard and the Guarantors remain in default of their payment and other obligations under

the Loan Documents.

          Wells Fargo filed its Verified Complaint in Intervention with leave of Court on April 20,

2020. Wells Fargo brought this purely in rem action against the Vessels to assert its liens under

the Mortgages. Wells Fargo did not and has not asserted any in personam claims in this action.

The M/V BOUCHARD GIRLS and Barge B NO. 295 are currently under arrest in this district.34

          As of August 6, 2020, $167,173,684.84 was due and owning under the Loan Agreement,

as amended, the Note, the Guaranty, as amended, the Bouchard Girls Mortgage, and the 295

Mortgage, consisting of $163,042,707.08 of unpaid principal, $2,997,297.20 of interest due under

the Loan, and $1,133,680.56 of default interest. Interest in the amount of $14,487.96 per day

continues to accrue after August 6, 2020, and attorneys’ fees have been incurred and continue to

accrue.

          In addition to the debt owed to Wells Fargo under the Loan Documents, Wells Fargo has

incurred and is seeking the reimbursement of the custodia legis expenses incurred for the

safekeeping of the Vessels as a first priority distribution from the proceeds of the sale of the



32
   Uncontested Material Fact No. 32 (ECF 119, p. 17).
33
   Uncontested Material Fact No. 33 (ECF 119, p. 17).
34
   Uncontested Material Fact No. 35 (ECF 119, p. 17).

                                                        6
2817412.1
     Case 2:19-cv-14765-WBV-DMD Document 130 Filed 08/24/20 Page 7 of 13



Vessels. The custodia legis expenses incurred by Wells Fargo through August 16, 2020 total

$179,783.64, and custodia legis expenses continue to accrue.

        F.     Bouchard’s and the Guarantors’ Other Events of Default

        Additionally, the Loan Agreement and Mortgages also identify several other events of

default, which further support Wells Fargo’s claims. Section 6.6 of the Loan Agreement and

Section 2.10 of the Mortgages require Bouchard and the Owners to pay and discharge any liens

placed upon the Vessels. Likewise, the Loan Agreement and Section 2.07 the Mortgages require

Bouchard and the Owners to “immediately proceed to obtain the release or discharge of the

Vessel,” in the event of seizure. Bouchard and the Owners breached these obligations when they

failed to pay all amounts owed to the lien claimants and failed to secure release of the Vessels

following their arrest by E.N. Bisso and Son, Inc. (“Bisso”) and the other lien claimants.

        Bouchard and the Owners are also in breach of Section 6.3 of the Loan Agreement and

Sections 2.06 and 2.08 of the Mortgages because they failed to “maintain the Vessel[s],” and keep

them “in such condition that she complies with all United States laws, treaties, … class

certifications … and keep on board the Vessel[s], when required thereby, valid certificates showing

compliance therewith.” Bouchard and the Owners failed to do so, as evidenced by the Coast Guard

Notice of Federal Assumption dated February 14, 2020. Wells Fargo will also demonstrate at trial

that Bouchard and the Owners breached their obligations to keep the Vessel certificates up to date.

Finally, Bouchard and the Owners are in material default of their other obligations under Loan

Documents, which will be more fully demonstrated at trial.




                                                 7
2817412.1
       Case 2:19-cv-14765-WBV-DMD Document 130 Filed 08/24/20 Page 8 of 13



III.     Law and Argument

         A.      Bouchard’s and the Guarantors’ Default under the Loan Agreement and
                 Guaranty.

         Under the Fourth Amendment, the Loan matured on February 7, 2020. 35 All parties agree

that the Loan has not been repaid and remains outstanding and owed to Wells Fargo. 36 Therefore,

Bouchard is in default of the Loan. Further, all parties agree that (1) the Owners guaranteed the

Loan pursuant to the Guaranty, as amended, 37 and (2) that the Owners’ obligations under the

Guaranty, as amended, are secured by the Mortgages. 38 Therefore, Bouchard is in default of the

Loan, and the Owners are in default of their payment obligations under the Guaranty, as amended.

         B.      Enforcement of the Mortgages

         The Bouchard Girls Mortgage was recorded with the United States Coast Guard National

Vessel Documentation Center on February 5, 2015 at Batch No. 25350400, Doc. Id. No. 7. 39 The

B No. 295 Mortgage was recorded with the United States Coast Guard National Vessel

Documentation Center on February 5, 2015 at Batch No. 25350400, Doc. Id. No. 6. 40

         Significantly, “[t]he recording by the Coast Guard of a document as a first preferred ship

mortgage gives rise to a presumption of regularity which in absence of other evidence is sufficient

to establish the mortgage’s validity.” Westinghouse Credit Corp. v. O/S Dorothy Claire, 732 F.

Supp. 59, 61 (E.D. Tex. 1989), citing State Street Bank & Trust Co. v. SEA FREEZE, 1981 A.M.C.

2001, 2003-2004 (E.D. Va. 1979). See also Hibernia Nat. Bank v. M/V MR. NIC, 04-1387, 2005




35
   Uncontested Material Fact No. 31 (ECF 119, p. 17).
36
   Uncontested Material Fact Nos. 32, 34 (ECF 119, p. 17).
37
   Uncontested Material Fact Nos. 9, 15 (ECF 119, pp. 14-15).
38
   Uncontested Material Fact Nos. 16-18 (ECF 119, p. 15).
39
   Uncontested Material Fact Nos. 21 (ECF 119, p. 16).
40
   Uncontested Material Fact Nos. 21 (ECF 119, p. 16).

                                                        8
2817412.1
        Case 2:19-cv-14765-WBV-DMD Document 130 Filed 08/24/20 Page 9 of 13



WL 1155778 *4 (E.D. La. 5/6/2005); First Bank & Trust v. M/V POINT X, 91-1178, 1993 WL

406052 *3 (S.D. Tex. 8/3/1992).

           In any event, the parties agree that the Mortgages comply in all respects with the Ship

Mortgage Act, 46 U.S.C. §§ 31301-43, create perfected and enforceable preferred mortgage liens

over the Vessels in favor of Wells Fargo, and were furnished as security for the payment

obligations undertaken by the Owners under the Guaranty, as amended. 41 Therefore, there is no

dispute that Wells Fargo is entitled to enforce the Mortgages.

           C.       Damages

           For the foregoing reasons, Bouchard and the Guarantors are in default of the Loan

Agreement, as amended, and the Guaranty, as amended, and the Mortgages. Wells Fargo is

entitled to damages in the following amounts:

                    Unpaid Principal:        $163,042,707.08
                    Interest:                $2,997,297.20 as of August 6, 2020
                    Per Diem Interest:       $14,487.96 per day starting on August 7, 2020
                    Default Interest:        $1,133,680.56
                    Custodia Legis           $179,783.64

           D.       Sale of the Vessels

           Rule E(9) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions states that, “[o]n application of a party, the marshal, or other person having

custody of the property, the court may order all or part of the property sold—with the sales

proceeds, or as much of them as will satisfy the judgment, paid into court to await further orders

of the court—if: (A) the attached or arrested property is perishable, or liable to deterioration,

decay, or injury by being detained in custody pending the action; (B) the expense of keeping the




41
     Uncontested Material Fact No. 20-22 (ECF 119, p. 16).

                                                             9
2817412.1
    Case 2:19-cv-14765-WBV-DMD Document 130 Filed 08/24/20 Page 10 of 13



property is excessive or disproportionate; or (C) there is an unreasonable delay in securing release

of the property.”

        A showing of only one of the three criteria is sufficient for the Court to order an

interlocutory sale. See Rowan Cos. v. M/V FR8 Pride, C-12-163, 2012 U.S. Dist. LEXIS 163509

(S.D. Tex. 10/30/2012), citing Silver Star Enters., Inc. v. M/V SARAMACCA, 19 F.3d 1008, 1014

(5th Cir. 1994) (showing of either excessive expense or unreasonable delay constituted valid and

independent grounds for interlocutory sale); see also Merchants Nat'l Bank of Mobile v. Dredge

Gen. G. L. Gillespie, 663 F.2d 1338, 1341 (5th Cir. 1981) (interpreting a previous, but

substantively identical, version of the Supplemental Rules for Admiralty). However, there are

multiple reasons weighing in favor of ordering the sales of the Vessels.

        While under arrest in this case, the Coast Guard had to take control of the Vessels from

Bouchard in order to secure the Vessels which were not properly manned, were an environmental

hazard, and were deteriorating. Moreover, a vessel’s “continued exposure to the elements with no

maintenance or active use is likely to cause deterioration, decay, or injury,” warranting

interlocutory sale of the vessel. See Boland Marine & Mfg. Co. v. M/V A.G. Navajo, 02-0658, 2002

U.S. Dist. LEXIS 22737 (E.D. La. 11/22/2002). Therefore, deterioration of the Vessels is a

sufficient basis for ordering the sale of the Vessels.

        Additionally, the Vessels were arrested on December 27, 2019. At no time have the owners

of the Vessels sought to secure their release. It is anticipated that most owners will secure the

release of their vessels under seizure within four (4) months, ending the expense of maintaining

the property in the custody of the court. Gulf Marine Fabricators LP v. ATP Innovator, 2:16-CV-

430, 2018 U.S. Dist. LEXIS 36589 (S.D. Tex. 3/6/2018), citing Essex Crane Rental Corp. v. DB

Crossmar 14, 16-8146, 2016 U.S. Dist. LEXIS 139758, (E.D. La. Oct. 7, 2016) (collecting cases



                                                  10
2817412.1
    Case 2:19-cv-14765-WBV-DMD Document 130 Filed 08/24/20 Page 11 of 13



asserting that 3 months or more can support unreasonable delay finding); Boland Marine & Mfg.

Co., 2002 U.S. Dist. LEXIS 22737 at *2. Because the Vessels have been under arrest for more

than seven (7) months, undue delay also supports ordering the sale of the Vessels.

        Finally, Wells Fargo has been causing invoices from the current substitute custodian to be

filed into the record every two weeks. Through August 16, 2020, Wells Fargo has incurred

$179,783 in custodial fees, which continue to accrue at approximately $4,800 per day. In addition,

Bisso has also claimed approximately $60,000 in custodial fees.

        When determining whether the cost of keeping a vessel justifies scheduling the sale of a

vessel, courts have held that custodial fees of $2,200 per day, $1,500 per day, and even $150.00

served as justification for ordering the sale of a vessel. See First Am. Title Ins. Co. v. M/V Golden

Eagle III, 14-1119, 2014 WL 3891774 (E.D. La. Aug. 7, 2014); Crescent Towing and Salvage Co.,

Inc. v. M/V AMERICANA, 11-131, 2011 WL 13377762 at *5 (E.D. La. 9/20/2011); Freret Marine

Supply v. M/V ENCHANTED CAPRI, 2001 U.S. Dist. LEXIS 8161, 2001 WL 649764 (E.D. La.),

aff'd 37 Fed. Appx. 714 (5th Cir. 2002); Econ. Stone Midstream Fuel, LLC v. M/V A.M. Thompson,

08-127, 2009 U.S. Dist. LEXIS 2253 (N.D. Miss. 1/14/2009).                Therefore, in addition to

deterioration of the Vessels and Bouchard’s inexcusable delay in obtaining release of the Vessels

as justification for ordering the sales of the Vessels, the cost of keeping the Vessels also warrants

ordering their sale.

        E.     Credit Bid

        As the superior and only remaining creditor in this litigation, Wells Fargo should be

allowed to credit bid up to the amount of the outstanding debt at the sale of the Vessels. The ability

of a mortgagee to credit bid up to the value of its mortgage is an established and recognized practice

in this circuit and district. See Jefferson Bank & Trust Co. v. Van Niman, 722 F.2d 251, 252 (5th



                                                 11
2817412.1
    Case 2:19-cv-14765-WBV-DMD Document 130 Filed 08/24/20 Page 12 of 13



Cir. 1984) (per curiam); Bollinger & Boyd v. M/V Captain Claude Bass, 576 F.2d 595, 596 (5th

Cir. 1978); South La Fourche Bank & Trust Co. v. M/V Southern Star, 582 F.Supp. 584, 589 (E.D.

La. 1984).

        Upon completion of the sale of the Vessel, the sale proceeds should be deposited into the

court’s registry for payment of custodia legis fees, and payment of the outstanding payment

obligations owed to Wells Fargo.

        In the event that Wells Fargo is the successful bidder pursuant to its authority to credit bid,

Wells Fargo agrees to pay any outstanding custodia legis fees determined by the Court to be owed

to Bisso as a condition to confirming the order of sale.


                                           Respectfully submitted,

                                           /s/ Adam C. McNeil
                                           RICHARD A. AGUILAR (La. Bar No. 17439) TA
                                           BENJAMIN O. SCHUPP (La. Bar No. 21074)
                                           ADAM C. McNEIL (La. Bar No. 27001)
                                           McGLINCHEY STAFFORD, PLLC
                                           601 Poydras Street – 12th Floor
                                           New Orleans, Louisiana 70130
                                           Telephone (504) 586-1200
                                           Facsimile (504) 324-0965
                                           raguilar@mcglinchey.com
                                           bschupp@mcglinchey.com
                                           amcneil@mcglinchey.com

                                           ATTORNEYS FOR INTERVENOR,
                                           WELLS FARGO BANK, N.A.




                                                  12
2817412.1
    Case 2:19-cv-14765-WBV-DMD Document 130 Filed 08/24/20 Page 13 of 13



                                          MICHAEL B. TAYLOR (TX Bar No. 24102560)
                                          J. JAMES COOPER (TX Bar No. 04780010)
                                          REED SMITH LLP
                                          Suite 1700
                                          811 Main Street
                                          Houston, TX 77002-6110
                                          Telephone (713) 469-3800
                                          Facsimile (713) 469-3899
                                          btaylor@reedsmith.com
                                          jcooper@reedsmith.com



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing pleading was e-

filed with the Clerk of the Court and electronically served on all counsel of record via the Court’s

ECF E-Filing Service System on this 24th day of August, 2020.

                                              /s/ Adam C. McNeil
                                              Adam C. McNeil




                                                13
2817412.1
